Citation Nr: 9935329	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and mother


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969 and from May 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in June 1997, at 
which time it was noted that although certified for appellate 
review, the issue of entitlement to an increased evaluation 
for otitis media was withdrawn at the RO hearing held in 
August 1993.  In its decision, the Board denied an increased 
(compensable) evaluation for bilateral hearing loss and 
service connection for a low back disability and a bilateral 
knee disability.  The issue of entitlement to service 
connection for residuals of a head injury was remanded; the 
case is again before the Board for appellate review of that 
issue.  


FINDING OF FACT

The claim for service connection for residuals of a head 
injury is plausible. 


CONCLUSION OF LAW

The claim for service connection for residuals of a head 
injury is well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of the veteran's entry examination into his first 
period of service in January 1967, there were no 
abnormalities noted, except for a past history of 
myringotomy.  

Service medical records revealed that the veteran was treated 
in October 1968 for a possible head injury.  There was no 
disease found.  There was a laceration of the scalp, with no 
artery or nerve involvement; abrasions to the nose and cheeks 
were also noted.  The veteran had injured himself while 
driving a jeep which was involved in an accident in Germany 
in October 1968.  On discharge examination in July 1969, 
there were no pertinent complaints or findings.  

At the time of the veteran's entry examination for his second 
period of service in May 1970, there were no complaints or 
references regarding residuals of a head injury.  It was 
noted that the veteran had mild postural dizziness and minor 
depression, both of which were not considered significant.  
The veteran was also treated for a laceration behind the left 
ear in July 1970 after being struck over the left mastoid 
area.  At the time of the veteran's service separation 
examination in August 1973, there were no pertinent findings.  

A July 1988 neuropsychiatric examination reported that a six-
inch steel pipe, approximately 30 feet long, fell on top of 
the veteran's head in an industrial accident at Dow Chemical 
Company in 1985.  He was wearing a hard hat and experienced a 
momentary loss of consciousness.  He later had a CT scan and 
orthopedic treatment.  Since the injury, the veteran reported 
severe daily headaches, personality changes, and difficulty 
maintaining employment.  He admitted a history of alcohol 
abuse and stated he had problems forgetting conversations, 
lacked concentration and depth perception, was nervous and 
had sleeplessness.  After a thorough examination, the 
diagnoses were closed head intracranial injury, frontal lobe 
syndrome, organic personality disorder.  Mild psychological 
impairment with moderate impairment of personality 
functioning was noted.  

A VA Form 10-1415, Problem List, included mention of 
alcoholism/frontal lobe syndrome with approximate onset 
listed as 1968 and date problem recorded as January 1992.  
The veteran reported that he sustained a severe head injury 
during a motor vehicle accident in 1968; he stated that he 
sustained a left frontal lobe concussion.  Subsequent to this 
injury, the veteran reportedly had an inability to control 
his impulses (6 marriages), poor work history, suicide 
attempt, and polydrug use.  VA outpatient treatment records 
dated in February 1992 note that the veteran had a jeep 
accident in 1968 and problems since that time.  The 
impressions were dysthymia, mixed substance abuse, and 
personality disorder, not otherwise specified.  A May 1992 
record provided an impression of frontal lobe syndrome.  
Social work records dated in May 1992 also added that frontal 
lobe syndrome was apparently related to an industrial 
accident.  It was noted that the veteran was dealing with a 
chronic mental health problem, frontal lobe disorder, that 
impacted most of his adult life since 1985 and perhaps 
before.   

An April 1992 letter from the veteran's mother indicates that 
she did not know until 3 months before that the veteran had 
an injury from a motor vehicle accident to his forehead in 
October 1968.  

A July 1992 letter from a Director of a VA Mental Health 
Clinic indicated that the veteran had frontal lobe syndrome 
and that it was possible that the disorder was the result of 
head injuries.  The examiner indicated that the veteran's 
symptoms were apparently related to damage to the frontal 
lobe of his brain.  

During an October 1992 VA mental examination, the veteran 
reported that he had had 4 head injuries.  The first injury 
was a motorcycle accident in 1965, in which he injured his 
left frontal lobe.  The second injury was a jeep accident in 
1968.  The third accident was an automobile accident in 1971, 
in which he injured his frontal lobe and the fourth injury 
was in 1985, when he was hit on the top his head.  There were 
no operations related to these injuries.  The veteran 
complained of sleeplessness, anxiety, suicidal thoughts, poor 
control of anger and poor decision making.  The examiner 
stated that the veteran's thought process was not 
disorganized, nor was there blocking or loosening of 
association.  The diagnosis was organic personality syndrome, 
explosive type, and the four head injuries were listed as a 
severe psychosocial stressor.

A VA general medical examination was also performed in 
October 1992.  The veteran reported he had had several head 
injuries, including having been thrown from a jeep in 1968.  
Since these injuries, he had had problems with decision 
making and mental problems.  The diagnosis was residuals of a 
head injury and history of frontal lobe syndrome.  

VA outpatient treatment records dated in October 1992 to 
January 1993 show impressions of frontal lobe syndrome and 
organic personality disorder.  In March 1993, the impressions 
were organic affective disorder and organic personality 
disorder.  A history with numerous head traumas over the past 
30 years was noted. 

An April 1993 VA treatment record from the Lufkin Outpatient 
Clinic provided an impression of organic personality disorder 
secondary to frontal lobe syndrome.  The veteran was treated 
throughout 1993 for symptoms associated with frontal lobe 
syndrome and cocaine abuse.  

During his August 1993 hearing, the veteran testified that he 
had more than one laceration from the 1968 jeep accident.  He 
indicated that he had two scars, one above the ear on the 
left side and one on the left forehead.  He stated that he 
did not have headaches after the injury.  However, when he 
reenlisted in the service, he entered as an E-4, but was 
discharged as a private because of his aggressiveness.  With 
medication, he stated that he was not as easily angered.  He 
was treated by a Dr. Stubbs at Saint Mary's Hospital for 
frontal lobe syndrome in 1969, but did not have those 
records.  He stated that he believed the doctor had died.  
The Board notes that several attempts to obtain these 
treatment records were unsuccessful.  He also indicated that 
he had had other head injuries, but noticed residuals of a 
head injury since 1968.  

In an August 1993 letter, the veteran stated that he was in a 
jeep accident in 1968.  He flew out of the jeep and the next 
thing he realized he was waking up in the hospital.  He said 
he was told that he was pronounced dead at the scene of the 
accident and had stitches on the left side of his head.  

The veteran's mother wrote letters that were received at VA 
in 1996.  She recounted the alleged facts of the veteran's 
1968 jeep accident, and stated that since that injury he did 
not act right, getting into fights and drinking.  She 
indicated that he had terrible headaches.

In April 1996, the veteran submitted a copy of the letter 
allegedly written by a fellow serviceman to the veteran's 
parents concerning his jeep accident.  He also submitted a 
letter from an employer who stated that the veteran was 
disturbed after he returned from the service and was worse 
after the 1985 industrial accident at Dow Chemical Company.  

In an August 1997 statement, the veteran indicated that he 
was unable to obtain any medical records associated with the 
head injury that he sustained at Dow Chemical Company.  

The veteran was afforded a VA neurological examination in 
March 1998.  The veteran stated that he had been receiving 
Social Security disability benefits since 1993.  He was 
retired from Dow Chemical on disability, and that was also 
the basis for Social Security.  The veteran reported that his 
first head injury was in service, but he was subsequently 
accepted for another period of service, during which time he 
was not injured.  Following physical examination, the 
examiner opined that since the veteran was accepted into a 
second period of active duty, which he completed, the later 
head injury during post-service employment was the 
determining factor which caused his present disability.  The 
examiner noted that he looked back into the veteran's 
records.  The pertinent diagnosis was history of head trauma 
with primarily personality symptoms, memory loss and 
essentially normal neurological findings other than hearing 
loss.  

The examiner continued that further review of the records 
indicated that the veteran was observed for possible head 
injury in October 1968, and the final diagnosis was no 
disease found.  No psychiatric diagnosis was made at that 
time, as a result of the head injury.  The examiner concluded 
that there were no neurological findings that could be 
related to military service.  

A VA psychological examination was conducted in March 1998.  
Information for the examination was noted to have been 
obtained from the veteran, from medical records and from the 
claims file.  The veteran's medical history was related to 
have involved 3 different head injuries:  1968, 1971 and 
1985.  The Axis I diagnoses were personality disorder 
secondary to head injury; possible mood disorder secondary to 
head injury; alcohol dependence, reportedly in remission 
since 1991; and cocaine abuse, reportedly in remission since 
1991.  Axis III conditions were noted to include status post 
head injuries in 1968, 1971 and 1985.  

The examiner in March 1998 concluded that the veteran 
represented a complex mixture of factors which might 
contribute to his current problem.  He opined that it was 
conceivable that the 1968 head injury could be causing his 
current problems.  However, his alcohol and cocaine abuse 
could have contributed significantly as could have his other 
head injuries.  In view of the fact that he was gainfully 
employed from 1975 to 1985 and then suddenly stopped work 
following the 1985 injury, the examiner suspected that the 
1985 injury contributed more to his current disability than 
did the head injury during service.       

Analysis

The threshold question to be answered is whether the 
appellant has presented evidence of well-grounded claims; 
that is, claims which are plausible and meritorious on their 
own or capable of substantiation.  If he has not, his appeal 
must fail. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App.  498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v.  
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 1991).  

The Board finds that the veteran's claim for service 
connection for residuals of a head injury is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), as it is plausible under 
the circumstances of this case.  Murphy, 1 Vet. App. at 78.  
Specifically, the veteran contends that his psychiatric 
symptoms are residuals of the head injury he incurred in 
1968.  His claim is plausible as the service medical records 
show that he was treated for a head injury, VA treatment 
records dated in January 1992 show the onset of frontal lobe 
syndrome as 1968, and a VA examiner in March 1998 opined that 
it was conceivable that the 1968 head injury could be causing 
his current problems.  


ORDER

The claim for service connection for residuals of a head 
injury is well-grounded.


REMAND

Once a claim is found to be well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Board must consider 
independent medical evidence in supporting recorded findings, 
rather than providing its own medical judgment.  Where the 
Board determines that the evidence of record is insufficient 
for a fully informed evaluation, the Board is free to 
supplement to the record by seeking advisory opinion or 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 175, 175 (1991).  In addition, where an issue of 
causation is developed, an adequate record should include an 
opinion as to any possible relationship.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).

As noted above, a VA examiner in March 1998 opined that it 
was conceivable that the 1968 head injury "could" be causing 
his current problems.  The examiner also considered the 
effects of a post-service head injury.  However, it is 
unclear as to whether it is as likely as not that the 
veteran's current disability is etiologically related to the 
service injury.  A supplemental opinion for clarification 
purposes is necessary to resolve this matter.  

In a January 1996 statement there is information that the 
veteran is receiving disability benefits from the Social 
Security Administration.  Such records have not yet been 
associated with the claims file.   

A rating decision dated in June 1999 denied, inter alia, 
service connection for Meniere's syndrome.  The veteran 
submitted a notice of disagreement in response to the RO's 
denial of service connection for that disability in July 
1999.  A Statement of the Case has not yet been issued on 
this issue, as required by law.  38 U.S.C.A. § 7105(d).

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative Statement of the Case.  Failure to provide such a 
statement of the case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must prepare and send the 
veteran and his representative a 
Statement of the Case regarding the issue 
of service connection for Meniere's 
syndrome.  The veteran must be advised of 
the time limit for the submission of a 
substantive appeal.  Thereafter, if such 
issue is perfected by a timely-filed 
substantive appeal, the case should be 
returned to the Board for appellate 
review.  38 U.S.C.A. § 7105.

2.  The RO should contact SSA for copies 
of the decision made on the veteran's 
disability claim and all records 
associated with that decision.  

3.  The RO should ask the VA psychologist 
who conducted the March 1998 VA 
examination to clarify his opinion 
regarding the degree of probability 
(e.g., is it as likely as not, or the 
specific percentage of probability) that 
the any of the disabilities found on 
examination are causally related to the 
veteran's service. The claims file, 
including service medical records, must 
be made available to and reviewed by the 
examiner prior to completion of the 
requested opinion.  If such examiner is 
not available, another competent expert 
may render the opinion requested above.  
If another examination to include any 
indicated studies is deemed necessary, 
the RO should so schedule. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the required opinion to 
ensure that it is in complete compliance 
with the directives of this remand and if 
they not, the RO should implement 
corrective procedures.

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
head injury.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order. Only those issues that have been fully 
developed for appellate review should be certified to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

